DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a plurality of substrate cooling units...wherein the plurality of substrate cooling units are spaced apart from each other in a moving direction of the first substrate and a direction perpendicular to the moving direction of the first substrate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-4 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In particular, it is not clear where “a plurality of substrate cooling units...wherein the plurality of substrate cooling units are spaced apart from each other in a moving direction of the first substrate and a direction perpendicular to the moving direction of the first substrate” is set forth in the original specification.
Claims 1-4 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Where applicable, all dependent claims are rejected as well.
Claim 1 now recites “a plurality of substrate cooling units…each substrate cooling of the plurality of substrate cooling units comprising a cooling plate…”.  However, further down in the claim and in dependent claims (at least claims 2-4, 19) , “the plate” and particular features thereof are referenced.  Thus, it is unclear which of the plurality plates are being referenced.  In order to expedite examination, Examiner has assumed the references to the plate may be any of the cooling plates or any combination of the cooling plates.  Clarification and/or correction is requested.
Claim 1 also recites “wherein the plurality of substrate cooling units are spaced apart from each other in a moving direction of the first substrate and a direction perpendicular to the moving direction direction of the first substrate”.  It is unclear if each of the plurality of cooling units are subject to both of the spaces or only one of the spaces.  Examiner will assume that any space in either direction will be readable on the feature.  Clarification and or correction is requested.
Claim 9 includes a second substrate cooling unit.  It is unclear how this cooling unit relates to the plurality of cooling units recited in claim 1.  In order to expedite examination, Examiner has assumed that they may or may not refer to the same cooling units.  Clarification and/or correction is requested.
Claim 15 refers to the substrate cooling unit.  It is unclear which of the plurality of substrate cooling units are being referenced.  In order to expedite examination, Examiner has assumed the references to the substrate cooling unit may be any of the substrate cooling units or any combination of the substrate cooling units.  Clarification and/or correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0304025 to Hwang et al. in view of U.S. Patent Pub. No. 2007/0017445 to Takehara et al., U.S. Patent No. 6,270,582 to Rivkin et al. and U.S. Patent Pub. No. 2005/0029243 to Kamata et al.
With respect to claims 1, 19:  Hwang et al. disclose a combination in-line, cluster apparatus capable of thin film encapsulation substantially as claimed and comprising:  a first cluster (2) capable of forming a  first inorganic layer on a first substrate on which an emission unit is formed, wherein the first inorganic layer is formed by a sputtering process; a second cluster (3) capable of forming a first organic 
While Hwang et al. do fail to disclose the first connection module is a single and continuous module, Examiner notes that the courts have ruled that where making known structures integral requires only ordinary skill in the art, the result is considered a routine expedient and obvious where no an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), in the instant case the connection module is used for connecting regardless of its arrangement as single and continuous or otherwise.
Hwang et al. further fail to disclose the first connection module is configured to cool the substrate in a non-contact manner or any of the associated structure for performing such a cooling process.  
However, passive cooling in a connection module between two clusters is known in the art, as is non contact cooling using a cooling plate wherein a substrate is supported on a movable shuttle.
Takehara et al. disclose use of a connection module (e.g., 406) shuttle between two clusters (450 and 460) (see, e.g. paras. 15, 73-90, 94, 111, 132-136, 174-184 and Figs. 4A-B, 12 and 16-20) wherein the connection chamber comprises a shuttle (1600) and the purpose of the connection module is to provide for a good buffer station flowing a substrate in a timely manner as may be needed during an in-situ fabrication sequence.  Furthermore, Takehara et al. also teach that the connection chamber may be used for cooling.  
It would have been obvious to one of ordinary skill in the art at the time presently claimed invention was effectively filed to have provided the first connection module between the first cluster and the second cluster comprising a shuttle in order to provide a good buffer station flowing a substrate in a timely manner as may be needed during an in-situ fabrication sequence as taught by Takehara et al.
As mentioned above, Takehara et al. mentions that cooling may take place in the connection module and a few examples of cooling mechanisms for the connection chamber are given; however, the disclosure does not elaborate upon any specific embodiment.
Rivkin et al. disclose a specific embodiment of a connection module comprising a cooling plate (150) having a surface extending in a first direction corresponding to a direction in which a substrate to be cooled may be conveyed for cooling the substrate in a non-contact manner by absorbing thermal radiation emitted by the substrate.  Provision of the connection module allows for pre- and/or post-processing such as the aforementioned cooling to take place after a primary process (see, e.g., column 2, rows 11-28 column 4, rows 17-42 and column 6, rows 1-46).
Thus it would have been obvious to one of ordinary skill in the art to have provided the modified connection module of Hwang et al. and Takehara et al. comprising a cooling plate having a surface extending in a first direction corresponding to a direction in which a substrate to be cooled may be conveyed for cooling the substrate in a non-contact manner by absorbing thermal radiation emitted by the substrate in order to allow for pre- and/or post-processing such as the aforementioned cooling to take place after a primary process as taught by Rivkin et al.
It is noted that the portion 9 of the connection module in Hwang et al. has a separate purpose from the portion 8 and that the portion 9 would necessarily include structure for the disclosed rotation, such that it would be obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to have provided the cooling plate in the first portion 8, such that the cooling plate in the first direction is less than in length that of the first connection module in the first direction
Examiner notes that the “process steps” included in the claim language have been interpreted as intended use of which the modified apparatus described above would be capable.  The process steps include:  
Placement of the shuttle in a first position closer to the first processing area such that a first portion of the surface of the cooling plate faces the substrate in the second direction and cools the substrate in a non-contact manner by absorbing thermal radiation emitted from the substrate
Placement of the shuttle in a second position that is closer to the second processing area in the first direction than when the shuttle is in the is in first position, a second portion of the surface of the cooling plate directly faces the substrate in the second direction and cools the first substrate in the non-contact manner by absorbing thermal radiation emitted from the first substrate.  In particular, it is noted that a slight shift from a first position to a second position in the first direction will fulfill this limitation.
The courts have ruled claims that directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding the sizing/shape of the cooling plate and the size/shape of the shuttle with respect to the cooling plate and the connection modules (i.e. wherein when the second shuttle is in a third position that is closer  to the second cluster in the first direction than when the shuttle is in the second position, the entire width of the shuttle in the first direction is entirely between the second cluster and a closest end of the cooling plate to the second cluster”), as detailed above, the connection module of Hwang et al. comprises multiple portions, wherein at least portions 8 and 9 for different functions and requiring different substrate support and manipulation mechanisms therefore would be capable of alternatively supporting the shuttle such that the limitation is met.
Finally, Kamata et al. teach providing a cooling plate with a black body coating for the purpose of obtaining a desired emissivity (see, e.g., paras. 14-15 and 27-31).
Thus, it would have been obvious to one of ordinary skill in the at the time Applicant’s invention was effectively filed to have provided the cooling plate of the modified apparatus having a black body coating in order to obtain a desire emissivity as taught by Kamata et al.
Regarding the provision of a plurality of cooling plates, the courts have ruled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  As would be obvious to one of ordinary skill in the art exercising ordinary creativity, common sense, and logic, a plurality of cooling units would provide increased cooling capacity and the capability of increased cooling differentiation.  Additionally, separate units would necessarily be separated by at least some space in at least one of the claimed directions.

With respect to claim 2 limitation “wherein cooling plate cools the first substrate in the non-contact manner, the shuttle is movable independent of the substrate cooling unit”, Takehara does not disclose that movement of the shuttle must be fixed with respect to any processing such as cooling (which is optional in the disclosure) or any other structure of the apparatus and therefore is considered to render this recitation obvious.
With respect to claims 3 and 4, Rivkin et al. disclose a source of the cooling water (152), which reads on a cooler as claimed.  Additionally, Rivkin et al. disclose refrigerant passages (154) for circulating a refrigerant (i.e. water) that are sealed from the substrate being processed.

 With respect to claim 6, in Hwang et al., each of the first second and third clusters have a plurality of at least three process chambers (6) connected thereto.  The chambers may be arbitrarily selected to read upon the “ordered sequence”/intended uses recited by the claim.  Furthermore, as detailed above, Examiner notes that the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
With respect to claim 7, each of the process chambers of the clusters and the connection chambers is capable of being at a vacuum pressure.  Thus, they can all be controlled to be the same pressure -- vacuum pressure.  However, again, Examiner notes that the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
With respect to claim 8, Hwang et al. disclose a second connection module (8 and 9 between 3 and 4) for connecting the second cluster and the third cluster and conveying the first substrate drawn from the second cluster to the second cluster.
With respect to claim 9, similarly to the first connection unit and as detailed above, it would have been obvious to one of ordinary skill in the art at the time the presently claimed invention was effectively filed to have provided in the second connection unit as claimed in order to provide a chamber for isolation and thermal control of wafers passed there through as taught by van der Muelen et al.
With respect to claim 10, Hwang et al., the second connection module is capable of transferring the first substrate from the second cluster to the third cluster of from the third cluster to the second cluster and therefore it can be said that the second connection module is capable of reversing the first substrate and conveying the first substrate from the second cluster to the third cluster.  See above regarding intended use.
With respect to claim 11, each of the process chambers of the clusters and the connection chambers is capable of being at a vacuum pressure.  Thus, they can all be controlled to be the same pressure -- vacuum pressure.  However, again, Examiner notes that the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
With respect to claim 12, which merely represents a duplication of the structure of Hwang et al. and which would obviously allow for additional throughput, the courts have ruled that he mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Increased throughput cannot be consider a new or unexpected result.
With respect to claims 13 and 17, the connection module of Hwang et al. includes a turn module (9) that can orient/re-orient the substrate according the claimed intended uses.  Again, the courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  So, for example, referring to Fig. 2 of Hwang et al., the chamber can be said to be upward or downward deposition since the source is facing upward and the substrate is facing downward.  
With respect to claim 14, as detailed above, duplication of the structure of Hwang et al. and which would obviously allow for additional throughput and the courts have ruled that he mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378.  A cluster arranged before the aforementioned first cluster of Hwang et al. but after the supplying unit (1) would read on the claimed loading cluster.
With respect to claims 15 and 18, in Rivkin et al., the substrate cooling unit (i.e. the cooling plate) is installed spaced apart from the substrate (and therefore a shuttle in the combination) by a set gap in the second direction when the shuttle is in the first position and in the second position).  The gap may be less than 20 mm (see, e.g., column 7, rows 1-8).  Additionally, Examiner notes that the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 16, once again, Examiner notes that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In the instant case, the identification of the first substrate is “the first substrate” and it can be processed based on this information.

Response to Arguments
Applicant's arguments filed 30 December 2020 have been fully considered but they are not persuasive. 
Applicant has provided remarks arguing that providing a plurality of substrate cooling units cannot simply be rendered obviousness based on duplication of parts.
First, Examiner notes that indeed there are differences between the invention referenced in In re Harza and the claimed invention.  This is a given.  The inventions are different.  However, Examiner notes that the principles applied are similar and applicable.  In fact, Examiner notes that duplicating in whole is a more simple process than partial duplication.  Furthermore, Examiner notes that Applicant has not provided any statement or evidence that a new and/or unexpected result will be produced, which is the standard for disputing an obviousness rejection based on duplication.  Further still, Examiner believes that there is no evidence that such a factual dispute on this basis exists.  As would be obvious to one of ordinary skill in the art exercising ordinary creativity, common sense, and logic, a plurality of cooling units would provide increased cooling capacity and the capability of increased cooling differentiation.  Neither of these results can be considered new or unexpected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARLA A MOORE/Primary Examiner, Art Unit 1716